THURMAN, J.
(concurring).
*88The policy in this ease is declared to be an "industrial policy providing indemnity for loss of life, limb, limbs, sight or time by accidental means and for loss of time by sickness,” to the extent provided in the policy. The policy was issued by the insurer and accepted by the insured "subject to all the agreements and limitations” therein contained. Among the "agreements and limitations” expressly set out in the policy is one which, so far as material here, is as follows:
"Any loss resulting wholly or in part, directly or indirectly, from * * " blood poison or septicemia * * * shall be considered as resulting from sickness and covered only under section 5 of this policy, the original cause thereof notwithstanding.”
Section 5 referred to provides an indemnity of $100 per month for a period of not exceeding six months. The only question material to be considered here is, Did the loss for which idemnity is sought "result wholly or in part, directly or indirectly, from * * * blood poison or septicemia?” The uncontradicted testimony shows that blood poison was the immediate cause of Mr. Anderson’s death. In fact, from the character of the injury received by him it is fair to presume if blood poison had not set in he would not have died from the injury at all. In the face of such evidence, and such provision in the policy, I am unable to reach any other conclusion than the one arrived at by the court below.
I concur in the opinion affirming the judgment.